               CRIMINAL CAUSE FOR STATUS CONFERENCE

BEFORE: SEYBERT,J.    DATE: 10/20/2020        TIME: 11:30

DOCKET NUMBER: CR 18-614           TITLE: USA-V-

DEFT NAME: CHRISTIAN ROMANDETTI                         DEFT: #1
      X PRESENT    NOT PRESENT        IN CUSTODY    X   ON BAIL

     ATTY. FOR DEFT.: FRITZ SCHELLER                 C.J.A.
                     X PRESENT       NOT PRESENT   X RET
                                           FED. DEF. OF NY, INC.

DEFT NAME: FRANK SARRO                                  DEFT: #2
      X PRESENT    NOT PRESENT        IN CUSTODY    X   ON BAIL

     ATTY. FOR DEFT.: MAUREEN HOERGER               X C.J.A.
                     X PRESENT        NOT PRESENT     RET
                                            FED. DEF. OF NY, INC.


A.U.S.A. CHARLES ROSE                    DEPUTY CLERK: CHARLES BARAN


COURT REPORTER:     X M. FOLEY           F. GUERINO
   P. LOMBARDI        M. STEIGER         D. TURSI         O. WICKER


 X   CASE CALLED.   ALL COUNSEL PRESENT.    PHONE CONFERENCE HELD.

 X   CASE ADJOURNED TO 12/15/2020 AT     2:00PM FOR STATUS (PHONE).

     MOTION CONFERENCE HELD ON                     'S MOTION TO


        ARGUMENT HEARD           MOTION GRANTED.
         MOTION DENIED.          DECISION RESERVED.

     DECISION ENTERED INTO THE RECORD.

 X   SPEEDY TRIAL INFORMATION:
     CODE TYPE: X-           START DATE:     10/20/2020        XSTRT
                             STOP DATE:      12/15/2020        XSTOP

     DEFT. CONTINUED IN CUSTODY.

 X   DEFTS. CONTINUED ON BAIL.

     JURY SELECTION & TRIAL SCHEDULED FOR

     MOTIONS TO BE MADE BY
    RESPONSE BY GOVERNMENT BY

    REPLY IF ANY BY

X   OTHER: SPEEDY TRIAL TIME EXCLUDED DUE TO PLEA NEGOTIATIONS.
